SECURITY AGREEMENT




This Security Agreement (the “Agreement”) is made and effective this 2nd day of
April, 2018,







BETWEEN:

MICAH ELDRED, individually and as managing member of CONNECT X CAPITAL MARKETS
LLC (the " Secured Party"), a Florida limited liability corporation, with its
principal place of business located at:




15500 Roosevelt Boulevard, Suite 301

Clearwater, FL  33760







AND:

ENDURANCE EXPLORATION GROUP, INC. (the "Debtor"), a corporation organized and
existing under the laws of the State of Florida, with its principal place of
business located at:




15500 Roosevelt Boulevard, Suite 301

Clearwater, FL  33760




RECITALS




WHEREAS, Debtor acknowledges its indebtedness to CONNECT X CAPITAL MARKETS LLC,
in the amount of Three Hundred Thirty-Seven Thousand Dollars ($337,000) for
loans made for operations in 2017 and in recent years prior by executing a
Demand Note;




WHEREAS, Debtor wishes to borrow additional sums from Micah Eldred,
individually, to be used to fund its salvage activities and is together with
this Security Agreement, executing a Promissory Note - Line of Credit in the
principal amount of up to Five Hundred Thousand ($500,000) dated on even date
herewith (the “Note”); and




WHEREAS, the Debtor wishes to grant a first priority security interest in and to
all of the Debtor’s tangible and intangible personal property pursuant to the
terms hereof to Secured Party;




NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
covenant and agree as follows:




1.

DEFINITIONS




The following terms shall have the meanings herein specified unless the context
otherwise requires. Such definitions shall be equally applicable to the singular
and plural forms of the terms defined:




"Contracts" shall mean all contracts between the Debtor and one or more
additional parties.




"Contract Rights" shall mean all rights of the Debtor (including, without
limitation, all rights to payment) under each Contract.




"Copyrights" shall mean any copyright to which the Debtor now or hereafter has
title, as well as any application for a copyright hereafter made by the Debtor.





                  

                Page 1 of 11







--------------------------------------------------------------------------------




"Equipment" shall mean any "equipment," as such term is defined in the law as in
effect on the date hereof in any state, or in waters in the United States or
internationally, now or hereafter owned by Debtor and, in any event, shall
include, but shall not be limited to, all ships, boats, maritime vessels,
remotely operated vehicles, machinery, equipment, furnishings, fixtures and
vehicles now or hereafter owned by the Debtor and any and all additions,
substitutions and replacements of, any of the foregoing, wherever located,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.




"General Intangibles" shall have the meaning assigned that term under the law as
in effect on the date hereof in the State of Florida.

 

"Goods" shall have the meaning assigned that term under the law as in effect on
the date hereof in the State of Florida.




"Inventory" shall mean all raw materials, work-in-process, and finished
inventory of the Debtor of every type or description and all documents of title
covering such inventory, and shall specifically include all "inventory" as such
term is defined in the law as in effect on the date hereof in the State of
Florida now or hereafter owned by the Debtor.




"Marks" shall mean any trademarks and service marks now held or hereafter
acquired by the Debtor, which are registered in the United States Patent and
Trademark Office, as well as any unregistered marks used by the Debtor in the
United States and trade dress, including logos and/or designs, in connection
with which any of these registered or unregistered marks are used.




"Obligations" shall mean: (i) all indebtedness, obligations and liabilities
(including, without limitation, guarantees and other contingent liabilities) of
the Debtor to the Secured Party, including but not limited to the Note; (ii) any
and all sums advanced by the Secured Party in order to preserve the Collateral
or preserve its security interest in the Collateral; and (iii) in the event of
any proceeding for the collection or enforcement of any indebtedness,
obligations or liabilities of the Debtor referred to in clause (i), after an
Event of Default shall have occurred and be continuing, the reasonable expenses
of re-taking, holding, preparing for sale or lease, selling or otherwise
disposing or realizing on the Collateral, or of any exercise by the Collateral
Agent of its rights hereunder, together with reasonable attorneys' fees and
court costs.

 

"Patents" shall mean any United States patent to which the Debtor now or
hereafter has title, as well as any application for a United States patent now
or hereafter made by Debtor.




"Proceeds" shall have the meaning assigned that term under the law as in effect
in the State of Florida on the date hereof or under other relevant law and, in
any event, shall include, but not be limited to, (i) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to the Secured Party or the
Debtor from time to time with respect to any of the Collateral, (ii) any and all
payments (in any form whatsoever) made or due and payable to the Debtor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.





                  

                Page 2 of 11







--------------------------------------------------------------------------------




"Receivables" shall mean any "account" as such term is defined in the law as in
effect on the date hereof in the State of Florida, now or hereafter owned by
Debtor and, in any event, shall include, but shall not be limited to, all of the
Debtor's rights to payment for goods sold or leased or services performed by the
Debtor, whether now in existence or arising from time to time hereafter,
including, without limitation, rights evidenced by an account, note, contract,
security agreement, or other evidence of indebtedness or security, together with
(i) all security pledged, assigned, hypothecated or granted to or held by the
Debtor to secure the foregoing; (ii) all of the Debtor's right, title and
interest in and to any goods, the sale of which gave rise thereto; (iii) all
guarantees, endorsements and indemnifications on, or of, any of the foregoing;
(iv) all powers of attorney for the execution of any evidence of indebtedness or
security or other writing in connection therewith; (v) all books, records,
ledger cards and invoices relating thereto; (vi) all evidences of the filing of
financing statements and other statements and the registration of other
instruments in connection therewith and amendments thereto, notices to other
creditors or secured parties, and certificates from filing or other registration
officers; (vii) all credit information, reports and memoranda relating thereto
and (viii) all other writings related in any way to the foregoing.




“Salvaged Items” shall mean any and all cargos, coins, or items salvaged from
the operations of Debtor in its recovery of shipwreck cargos.







2.

GRANT OF SECURITY INTEREST




a.

The Debtor does hereby grant to the Secured Party a continuing security interest
of first priority in all of the right, title and interest of the Debtor in, to
and under all of the following property whether now existing or hereafter
created or arising:




i.

All of the right, title and interest of the Debtor in, to and under all of the
tangible and intangible property owned or possessed by the Debtor, including but
not limited to the following, whether now existing or hereafter from time to
time acquired: (a) each and every Salvaged Item recovered by the Debtor in its
shipwreck cargo recovery operation, to the extent of the Debtor’s claim; (b)
each and every Receivable from services rendered by the Debtor or any business
owned or operated by the Debtor; (c) all Contracts related to any business
activities of the Debtor and any business owned by the Debtor, together with all
Contract Rights arising thereunder; (d) all Inventory; (e) all Equipment; (f)
all Marks, together with the registrations and right to all renewals thereof,
and the goodwill of the business of the Debtor symbolized by the Marks; (g) all
Patents and Copyrights created at or used by the Debtor; (h) all computer
programs of the Debtor and all intellectual property rights therein and all
other proprietary information of the Debtor, including, but not limited to,
trade secrets; (i) all other Goods, General Intangibles, Chattel paper,
Documents and Instruments of the Debtor; (j) the specific assets listed in
Exhibit “A” attached hereto; and (k) all Proceeds, accessions and products of
any and all of the foregoing (all of the above, collectively, the "Collateral").




ii.

The security interest of the Creditor under this Agreement extends to all
Collateral of the kind described in preceding clause (a) which the Debtor may
acquire at any time during the continuation of this Agreement.





                  

                Page 3 of 11







--------------------------------------------------------------------------------




b.

The Debtor hereby constitutes and appoints the Secured Party its true and lawful
attorney, irrevocably, with full power after the occurrence of an Event of
Default (in the name of the Debtor or otherwise) to act, require, demand,
receive, compound and give acquittance for any and all monies and claims for
monies due or to become due to the Debtor under or arising out of the
Collateral, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or take any action or institute any proceedings
which the Secured Party may deem to be necessary or advisable in the premises,
which appointment as attorney is coupled with an interest.




3.

DEBTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Debtor represents and warrants to, and covenants with, the Secured Party,
which representations, warranties and covenants shall survive execution and
delivery of this Agreement, as follows:




a.

All filings, registrations and recordings necessary or appropriate to create,
preserve, protect and perfect the security interest granted by the Debtor to the
Secured Party hereby in respect of the Collateral have been accomplished and the
security interest granted to the Secured Party pursuant to this Agreement in and
to the Collateral constitutes a valid and enforceable perfected security
interest therein superior and prior to the rights of all other Persons therein
and subject to no other Liens and is entitled to all the rights, priorities and
benefits afforded by the law of the State of Florida or other relevant law as
enacted in any relevant jurisdiction to perfected security interests. The
Secured Party is, and as to Collateral acquired by it from time to time after
the date hereof the Secured Party will be, the owner of all Collateral free from
any Lien or other right, title or interest of any, and the Debtor shall defend
the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein adverse to the Secured Party. There is
no financing statement covering or purporting to cover any interest of any kind
in the, and so long as the Obligations remain unpaid, the Debtor will not
execute or authorize to be filed in any public office any financing statement
(or similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by the Debtor, without the prior written consent of the
Secured Party.




b.

The Debtor has full right, power and authority to execute and deliver this
Security Agreement and to grant the security interest in the Collateral as
provided herein.




c.

The execution, delivery and performance of this Security Agreement has been duly
authorized by all necessary corporate action. This Security Agreement has been
duly executed and delivered by the Debtor and constitutes the legal, valid and
binding obligation of the Debtor enforceable against the Debtor in accordance
with its terms, except as may be limited by bankruptcy, reorganization,
insolvency, moratorium, or other similar laws from time to time in effect
affecting creditor's rights generally and by principles governing the
availability of equitable remedies, and the grant of the security interest in
the Collateral existing on the date hereof constitutes, and, as to subsequently
acquired Collateral, will constitute, a valid and perfected first and prior
security interest, superior to the rights of any other person, in and to the
Collateral.




d.

This Agreement is made with full recourse to the Debtor and pursuant to and upon
all the warranties, representations, covenants and agreements on the part of the
Debtor contained herein.





                  

                Page 4 of 11







--------------------------------------------------------------------------------




e.

The Debtor will keep and maintain at its own cost and expense satisfactory and
complete records of all Salvaged Items, Receivables and Contracts, including,
but not limited to, the originals of all documentation (including each Contract)
with respect thereto, records of all payments received, all credits granted
thereon, all merchandise returned and all other dealings therewith, and
following default hereunder, the Debtor will make the same available to the
Secured Party for inspection, at the Debtor's own cost and expense, at any and
all reasonable times upon demand.




f.

Upon the occurrence of an Event of Default and if the Secured Party so directs,
the Debtor agrees (i) to cause all payments on account of the Receivables and
Contracts to be made directly to such account as Secured Party shall request and
(ii) that the Secured Party may, at its option, directly notify the obligors
with respect to any Receivables and/or under any Contracts to make payments with
respect thereto as provided in preceding clause (i). Without notice to or assent
by the Debtor, the Secured Party may apply any or all amounts then in, or
thereafter deposited in any account designated by Secured Party. The costs and
expenses (including, without limitation, attorneys' fees) of collection, whether
incurred by the Debtor or the Secured Party, shall be borne by the Debtor.




g.

Debtor shall not rescind or cancel any indebtedness evidenced by any Receivable
or under any Contract, or modify any term thereof or make any adjustment with
respect thereto, or extend or renew the same, or compromise or settle any
dispute, claim, suit or legal proceeding relating thereto, or sell any
Receivable or Contract, or interest therein. The Debtor will duly fulfill all
obligations on its part to be fulfilled under or in connection with the
Receivables and Contracts and will do nothing to impair the rights of the
Secured Party in the Receivables or Contracts.




h.

Debtor will promptly pay when due all taxes and assessments upon the Collateral
or for its own use and operation or upon this Security Agreement or upon the
notes evidencing the Obligations.




i.

Other than in the ordinary course of Debtor’s business, Debtor shall not sell,
transfer, lease, or otherwise dispose of any of the Collateral or any interest
therein, or offer to do so, without the prior written consent of the Secured
Party.




j.

The Debtor will do nothing to impair the rights of the Secured Party in the
Collateral. The Debtor will at all times keep its Inventory and Equipment
insured in favor of the Secured Party, at its own expense, to the Secured
Party's reasonable satisfaction against fire, theft and all other risks to which
such Collateral may be subject; all policies or certificates with respect to
such insurance shall be endorsed to the Secured Party's satisfaction for the
benefit of the Secured Party (including, without limitation, by naming the
Secured Party as loss payee) and deposited with the Secured Party. If the Debtor
shall fail to insure such Inventory and Equipment to the Secured Party's
reasonable satisfaction, or if the Debtor shall fail to so endorse and deposit
all policies or certificates with respect thereto, the Collateral Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Debtor agrees to reimburse the Secured Party for all costs and expenses of
procuring such insurance. The Secured Party may apply any proceeds of such
insurance when received by it toward the payment of any of the Obligations to
the extent the same shall then be due. The Debtor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of the Debtor to pay its Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to the Debtor.





                  

                Page 5 of 11







--------------------------------------------------------------------------------




k.

The Debtor agrees to assign and deliver to the Secured Party such financing
statements, in form acceptable to the Secured Party, as the Secured Party may
from time to time reasonably request or as are necessary or desirable in the
opinion of the Secured Party to establish and maintain a valid, enforceable,
first priority security interest in the Collateral as provided herein and the
other rights and security contemplated herein, all in accordance with the law as
enacted in any and all relevant jurisdictions or any other relevant law. The
Debtor will pay any applicable filing fees and related expenses. The Debtor
authorizes the Secured Party to file any such financing statements without the
signature of the Debtor. The Debtor hereby constitutes and appoints the Secured
Party its attorney-in-fact for the purpose of carrying out the provisions of
this Security Agreement and taking any action and executing any instrument which
the Secured Party may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest.




4.

DEFAULT




The Debtor agrees that, if any Event of Default shall have occurred and be
continuing, then and in every such case, subject to any mandatory requirements
of applicable law then in effect, the Collateral Agent, in addition to any
rights now or hereafter existing under applicable law, shall have all rights as
a secured creditor under the law in all relevant jurisdictions and may:




a.

Declare all Obligations secured hereunder, or any of them (notwithstanding any
provision thereof), to be immediately due and payable without demand or notice.




b.

Personally, or by agents or attorneys, immediately retake possession of the
Collateral or any part thereof, from the Debtor or any other Person who then has
possession of any part thereof with or without notice or process of law, and for
that purpose may enter upon the Debtor's premises where any of the Collateral is
located and remove the same and use in connection with such removal any and all
services, supplies, aids and other facilities of the Debtor;




c.

Instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Receivables) constituting the
Collateral to make any payment required by the terms of such instrument or
agreement directly to the Secured Party;




d.

Sell, assign or otherwise liquidate, or direct the Debtor to sell, assign or
otherwise liquidate, any or all of the Collateral or any part thereof, and take
possession of the proceeds of any such sale or liquidation; and




e.

Take possession of the Collateral or any part thereof, by directing the Debtor
in writing to deliver the same to the Secured Party at any place or places
designated by the Secured Party, in which event the Debtor shall at its own
expense: (i) forthwith cause the same to be moved to the place or places so
designated by the Secured Party and there delivered to the Secured Party, (ii)
store and keep any Collateral so delivered to the Secured Party at such place or
places pending further action by the Secured Party as provided herein, and (iii)
while the Collateral shall be so stored and kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in good condition; it being understood that the Debtor's
obligation so to deliver the Collateral is of the essence of this Agreement and
that, accordingly, upon application to a court having jurisdiction, the
Collateral Agent shall be entitled to a decree requiring specific performance by
the Debtor of said obligation.





                  

                Page 6 of 11







--------------------------------------------------------------------------------




f.

Any Collateral repossessed by the Secured Party under or pursuant hereto, and
any other Collateral whether or not so repossessed by the Secured Party, may be
sold, assigned, leased or otherwise disposed of under one or more contracts or
as an entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Secured Party may, in compliance
with any mandatory requirements of applicable law, determine to be commercially
reasonable. Any of the Collateral may be sold, leased or otherwise disposed of,
in the condition in which the same existed when taken by the Secured Party or
after any overhaul or repair which the Secured Party shall determine to be
commercially reasonable.




g.

Except as otherwise provided in this Agreement, THE DEBTOR HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION
WITH THE SECURED PARTY'S TAKING POSSESSION OR THE SECURED PARTY'S DISPOSITION OF
ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH
DEBTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE, and the Debtor hereby further waives, to the extent
permitted by law: All damages occasioned by such taking of possession except any
damages which are the direct result of the Secured Party's gross negligence or
willful misconduct; All other requirements as to the time, place and terms of
sale or other requirements with respect to the enforcement of the Secured
Party's rights hereunder; and All rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any applicable law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof, and the Debtor, for itself and
all who may claim under it, insofar as it or they now or hereafter lawfully may,
hereby waives the benefit of all such laws. Any sale of, or the grant of options
to purchase, or any other realization upon, any Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the Debtor therein and thereto, and shall be a perpetual bar both at law and
in equity against the Debtor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through and under the Debtor.




h.

Charge Debtor with all expenses of retaking, holding, preparing for sale,
selling, collecting, filing applicable actions, including but not limited to
attorney fees and costs.




i.

The proceeds of any Collateral obtained or disposed of pursuant hereto shall be
applied as follows:




i.

To the payment of any and all expenses and fees (including, without limitation,
reasonable attorneys' fees) incurred by the Secured Party in obtaining, taking
possession of, removing, insuring, repairing, storing and disposing of
Collateral and any and all amounts incurred by the Secured Party in connection
therewith;




ii.

Next, any surplus then remaining to the payment of the Obligations in the
following order of priority: (a) all interest accrued and unpaid; (b) the
principal amount owing on the Loans; (c) the fees then owing to the Agent; and
(d) all other Obligations then owing; and





                  

                Page 7 of 11







--------------------------------------------------------------------------------




iii.

If the Total Commitment is then terminated and no other Obligation is
outstanding, any surplus then remaining shall be paid to the Debtor, subject,
however, to the rights of the holder of any then existing Lien of which the
Secured Party has actual notice (without investigation); it being understood
that the Debtor shall remain liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the aggregate amount of the sums
referred to in this Article 4.




j.

No failure or delay on the part of the Secured Party or any holder of any Note
in exercising any right, power or privilege hereunder and no course of dealing
between the Debtor and the Secured Party or the holder of any Obligation shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. The
rights, powers and remedies herein expressly provided are cumulative and not
exclusive of any rights, powers or remedies which the Secured Party or the
holder of any Obligation would otherwise have. No notice to or demand on the
Debtor in any case shall entitle the Debtor to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Secured Party or the holder of any Obligation to any other or further action
in any circumstances without notice or demand.




k.

In case the Secured Party shall have instituted any proceeding to enforce any
right, power or remedy under this Agreement by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Secured Party, then and in
every such case the Debtor, the Secured Party and each holder of any of the
Obligations shall be restored to their former positions and rights hereunder
with respect to the Collateral subject to the security interest created under
this Agreement, and all rights, remedies and powers of the Secured Party shall
continue as if no such proceeding had been instituted.




5.

INDEMNITY




a.

The Debtor agrees to indemnify, reimburse and hold the Secured Party, the holder
of any Note, and their respective officers, directors, employees,
representatives and agents (hereinafter in this Section referred to individually
as "Indemnitee" and collectively as "Indemnitees") harmless from any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements (including, without
limitation, reasonable attorneys' fees and expenses) of whatsoever kind or
nature which may be imposed on, asserted against or incurred by any of the
Indemnities in any way relating to or arising out of this Agreement or the
documents executed in connection herewith and therewith or in any other way
connected with the administration of the transactions contemplated hereby and
thereby or the enforcement of any of the terms of or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition or use of the Collateral, the violation of the laws of any country,
state or other governmental body or unit, any tort (including, without
limitation, claims arising or imposed under the doctrine of strict liability, or
for or on account of injury to or the death of any Person, or for property
damage) or any contract claim; provided, however, that no Indemnitee shall be
indemnified pursuant to this Section for expenses to the extent caused by the
gross negligence or willful misconduct of such Indemnitee. The Debtor agrees
that upon written notice by any Indemnitee of any assertion that could give rise
to an expense, the Debtor shall assume full responsibility for the defense
thereof. Each Indemnitee agrees to use its best efforts to promptly notify the
Debtor of any such assertion of which such Indemnitee has knowledge.





                  

                Page 8 of 11







--------------------------------------------------------------------------------




b.

Without limiting the application of this Article 5, the Debtor agrees to pay, or
reimburse the Secured Party for (if the Secured Party shall have incurred fees,
costs or expenses because the Debtor shall have failed to comply with its
obligations under this Agreement), any and all fees, costs and expenses of
whatever kind or nature incurred in connection with the creation, preservation
or protection of the Secured Party's Liens on, and security interest in, the
Collateral, including, without limitation, all fees and taxes in connection with
the recording or filing of instruments and documents in public offices, payment
or discharge of any taxes or Liens upon or in respect of the Collateral,
premiums for insurance with respect to the Collateral and all other fees, costs
and expenses in connection with protecting, maintaining or preserving the
Collateral and the Secured Party's interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.




c.

Without limiting the application of this Article 5, the Debtor agrees to pay,
indemnify and hold each Indemnitee harmless from and against any expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by the Debtor in this Agreement or in any statement or
writing contemplated by or made or delivered pursuant to or in connection with
this Agreement.




d.

If and to the extent that the obligations of the Debtor under this Article 5 are
unenforceable for any reason, Debtor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.




6.

NOTICES




Any notice or demand upon any party shall be in writing and shall be deemed to
have been received when personally delivered or when mailed through the United
States Postal Service, postage prepaid, return receipt requested, or when
shipped by private express carrier, shipment charges prepaid, to the party to
whom delivery shall be made at the addresses mentioned above.  




7.

NO WAIVER




No delay on the part of the Secured Party in exercising any of its rights,
remedies, powers and privileges hereunder or under applicable law or partial or
single exercise thereof, shall constitute a waiver thereof. None of the terms
and conditions of this Security Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by the Debtor and
the Secured Party.




8.

LIABILITIES




The rights, powers and remedies of the Secured Party herein provided are
cumulative and not exclusive of any rights, powers or remedies which the Secured
Party would otherwise have. The Debtor shall indemnify the Secured Party and
save harmless the Secured Party from and against any liability, cost (including
reasonable attorneys' fees) or damage which it may incur in connection with this
Security Agreement and the security interest granted hereby, including, without
limitation, any such liability, cost or damage it may incur in connection with
the exercise, performance or preservation of any of its rights, powers and
remedies set forth herein or otherwise available under law (except for any
liability, cost or damage arising from the Secured Party's gross negligence or
willful misconduct).





                  

                Page 9 of 11







--------------------------------------------------------------------------------




9.

BINDING AGREEMENT




This Security Agreement shall be binding upon the Debtor and its successors and
assigns and shall inure to the benefit of the Secured Party and its successors
and assigns, provided, however, the Debtor may not, without the prior written
consent of the Secured Party, assign any of its rights or obligations hereunder
to any person or entity. All agreements, representations and warranties made
herein by the Debtor shall survive the execution and delivery of this Security
Agreement.




This Security Agreement is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon.




10.

GOVERNING LAW




This Security Agreement and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the laws of the State
of Florida. The venue for any action arising out of this Security Agreement is
Pinellas County, Florida.  This Security Agreement is intended to take effect as
a sealed instrument.







IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
executed and delivered as of the date first above written.







SECURED PARTY

DEBTOR




ENDURANCE EXPLORATION GROUP, INC.













/s/ Micah Eldred

/s/ Carl Dilley

MICAH ELDRED, individually and as

By: Carl Dilley

Managing Member of Connect X Capital Markets, LLC

Title: Vice President














                  

                Page 10 of 11







--------------------------------------------------------------------------------

EXHIBIT “A”

ASSET LIST







2003 Haganes Ship

Life Raft

Voyager GPS Equipment

DT Model 1020EHL WR Winch (50%)

Chirp Transducer R509CLM and Garmin GSD26 Sounder

.45 Coax Tow Cable

Hardy Diesel (1/3 Pymt)

Phantom Ultimate 2 ROV System

Kubota Diesel Hydraulic Power Unit V1505, 36HP

Topside Full discover / 4200 MP Tow Fish plus cables

Marine Products

Sonar Wiz 5 for Edgetech 4200

60KW Kohler / John Deere Diesel Generator

Equipment from Measutronics

Equipment - Measurement technology

Eqpt - Virtual Harbor Master

Eqpt - E&S Sales

Appleys Tru Arc - Crane Unit

Simrad RC42N System Pack Autopilot

HLK 3400 -32R Telemetry System

Anchor Chain

Dons Thweat - Sonar Recovery Equipment

Micron Sonar

Nano Satelite

72' Root Grapple

25 Ton GAL BTA

Crane

Anchor and Misc

2-Video Ray Explorer ROV w/conrols/case and tethers

Camera and equipment

Grapple Assembly

Buffalo 8TB Tera Station Pro Quad Storage Server

Optiplex 9010 Minitower

Dell Ultrasharp Monitor (4)

Dell Custom System

Inspiron 17R (5737) BTX Base  & Dell 27 Monitor - P2714H




Any and all items salvaged or recovered from any shipwreck or vessel to the
extent of any claim by Endurance Exploration Group, Inc., including but not
limited to coins, personal items, dishware, and components of the vessel.




The right granted by any court, country, state, or jurisdiction to salvage any
vessel and its cargo.





                  

                Page 11 of 11





